Citation Nr: 0925157	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  08-17 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date prior to December 8, 2006 
for the grant of special monthly pension (SMP) based on the 
need for regular aid and attendance (A&A).



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1940 to November 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2007 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that granted SMP based on 
the need for A&A, effective December 8, 2006 (the date of 
claim to reopen).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A final November 2002 rating decision denied the Veteran 
SMP based on the need for A&A.

2.  After the November 2002 rating decision, the first 
communication from the Veteran seeking to reopen a claim of 
entitlement to SMP based on the need for A&A was received on 
December 8, 2006.


CONCLUSION OF LAW

An effective date prior to December 8, 2006 is not warranted 
for the award of SMP based on the need for A&A.  38 U.S.C.A. 
§§ 5101, 5110, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.401 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As the rating decision on appeal granted SMP based on the 
need for A&A, and assigned an effective date for the award, 
statutory notice had served its purpose, and its application 
was no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  A February 2008 statement of the case 
provided notice on the "downstream" issue of an earlier 
effective date for the award.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran has had ample opportunity to respond.  He has not 
alleged that notice in this matter was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The Veteran's treatment records have been secured.  Notably, 
determinations regarding effective dates of awards are based, 
essentially, on what was shown by the record at various 
points in time and application of governing law to those 
findings; generally, further development of the evidence is 
not necessary unless it is alleged that evidence 
constructively of record is outstanding.  The Veteran has not 
identified any such evidence outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of this claim. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Except as provided in 38 C.F.R. § (o)(2)(which does not apply 
as it is specific for compensation awards, not pension), the 
effective date for an award of A&A is to be the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401(a)(1).  [The 
exceptions provided in the language that follows, i.e., in 
§ 3.401(a)(1)(2) do not apply as they pertain to 
circumstances not present in the instant case, specifically, 
when the award of A&A accompanies an award of pension, or the 
release of a veteran from a hospital, institution, or 
domiciliary (periods for which A&A would not have been 
payable).]

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal  
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal  
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

A November 2002 rating decision denied the Veteran's claim 
for SMP based on the need for A&A.  He did not appeal that 
decision.  Hence, it became final, and is not subject to 
revision in the absence of clear and unmistakable error (CUE) 
in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  CUE in the November 2002 rating decision 
has not been alleged and that rating decision is a legal bar 
to an effective date prior to the date of that decision.

The Veteran's next informal claim seeking SMP based on the 
need for A&A was received by the RO on December 8, 2006 (via 
fax from Senator J. C.'s office).  Because the above-noted 
exceptions allowing retroactive (prior to date of claim) A&A 
(discharge from inpatient or institutional care or concurrent 
award of retroactive pension) are not shown, the only 
question before the Board at this time is whether subsequent 
to the November 2002 rating decision, and prior to December 
8, 2006, the Veteran communicated an intent to reopen his 
claim seeking SMP based on the need for A&A.  There is 
nothing in the record to suggest that he did so.  Nothing in 
the claims file received during such time interval may be 
construed as a formal or informal claim seeking to reopen 
such claim.  

In his November 2007 notice of disagreement, the Veteran 
alleges that he did not receive notice of the November 2002 
rating decision, and was unaware of the denial until several 
years later.  In that regard it is noteworthy that the 
November 2002 rating decision also continued a 10 percent 
rating for a service connected right ankle disability.  The 
Veteran filed a timely notice of disagreement with that 
denial  Furthermore, in a packet attached to his request for 
reconsideration of the Board's decision upholding the RO's 
decision to continue a 10 percent rating for his right ankle, 
he included a copy of one of the pages from the November 2002 
rating decision.  Clearly his allegation is inconsistent with 
the evidentiary record, and is not credible. 

As the Veteran's claim to reopen a claim seeking SMP based on 
A&A was received on December 8, 2006, the earliest effective 
date possible for the grant of such benefit under the 
governing law and regulation, outlined above, is the December 
8, 2006 date assigned.  Accordingly, as a matter of law, the 
appeal seeking an effective date prior to December 8, 2006 
for the grant of SMP based on the need for A&A must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to December 8, 2006 for the award of 
SMP based on the need for A&A is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


